USCA4 Appeal: 22-1852      Doc: 15         Filed: 11/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1852


        In re: SEQUOIA MCKINNON; RON SANTA MCCRAY; LAWRENCE
        CRAWFORD,

                            Petitioners.



                                On Petition for Writ of Mandamus.
                (8:22-cv-01205-RMG; 1:22-cv-01204-TLW-SVH; 9:21-cv-02526-TLW)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Sequoia McKinnon, Ron Santa McCray, and Lawrence Crawford, Petitioners Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1852       Doc: 15        Filed: 11/22/2022      Pg: 2 of 3




        PER CURIAM:

               Petitioners seek several forms of mandamus relief, including a writ of mandamus

        against United States Senior District Judge Terry L. Wooten and United States District

        Judge Richard M. Gergel. Petitioners have also filed a motion to supplement, which, in

        relevant part, seeks an order directing Judge Gergel to allow the filing of certain

        documents.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances.     Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

        Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

        only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

        Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               Upon review of the relevant filings, we conclude that Petitioners have not

        established that extraordinary circumstances exist warranting mandamus relief. Moreover,

        to the extent Petitioners challenge the district court’s rulings in their respective district

        court actions, mandamus may not be used as a substitute for appeal. In re Lockheed Martin

        Corp., 503 F.3d 351, 353 (4th Cir. 2007). Finally, to the extent Petitioners ask that the

        district court judges recuse themselves from their respective district court actions,

        Petitioners have not established extra-judicial bias. See In re Beard, 811 F.2d 818, 826-27

        (4th Cir. 1987).

               Accordingly, we deny the motion to supplement and deny mandamus relief. We

        dispense with oral argument because the facts and legal contentions are adequately



                                                     2
USCA4 Appeal: 22-1852     Doc: 15        Filed: 11/22/2022   Pg: 3 of 3




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          PETITION DENIED




                                                  3